Citation Nr: 1816272	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1964 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in September 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's DM has been managed by daily injections of insulin and a restricted diet, and does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his DM is worse than contemplated by the currently assigned rating.

At a February 2010 VA examination, the Veteran reported that he managed his DM with restricted diet and insulin.  He reported that he walked and did light lifting for exercise, and the examiner specifically noted that the Veteran did not have regulation of activities as part of his DM management.  The Veteran's renal function was noted to be normal and microalbumin was negative.  The Veteran was noted to see his DM care provider monthly or less often, he had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  The Veteran had not experienced any unintentional weight loss or progressive loss of strength attributable to his DM.  The examiner noted that the Veteran had erectile dysfunction, diabetic neuropathy, and diabetic retinopathy as complications of his DM.  The examiner noted that the Veteran's DM did impact his ability to work due to decreased manual dexterity, lack of stamina, and weakness or fatigue; but noted the Veteran was employed full-time. 

At an October 2017 VA examination, it was noted that the Veteran's DM was managed with prescribed oral medication, insulin, and a restricted diet.  The examiner noted that the Veteran did not require regulation of activities as part of his DM medical management.  The Veteran was noted to see his DM care provider less than two times per month, and he had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the past 12 month period.  The Veteran did not have any loss of strength or weight attributable to his DM.  The examiner noted that the Veteran's DM did not impact his ability to work.

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his DM.  A review of the treatment notes of record does not show that the Veteran has symptoms of his DM that are worse than those reported at his VA examinations.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his DM.  In this regard, there is no objective medical evidence that the Veteran is medically prescribed to regulate his activities.  The February 2010 and October 2017 VA examiners specifically found that the Veteran's DM did not require regulation of his physical abilities.  The Board acknowledges the Veteran's statements indicating that he is entitled to a rating of 40 percent for his DM on the grounds that he meets the criteria.  However, the Board notes that the regulation of activities is not merely a subjective complaint, but a medical conclusion of record, and one which has not been objectively shown by the evidence.  Additionally, the Veteran has not required hospitalizations for either hypoglycemic reactions or episodes of ketoacidosis, and there is no evidence that he sees his DM care provider excessively for medical management. Therefore, the Board finds that a rating in excess of 20 percent for DM is not warranted.  38 C.F.R. §4.119, Diagnostic Code 7913.

The Board acknowledges that the Veteran has diabetic retinopathy, peripheral neuropathy, hearing loss, and erectile dysfunction associated with his DM.  However, the Veteran has already been assigned separate ratings for those disabilities and is in receipt of Special Monthly Compensation (SMC) for loss of use of a creative organ.  Those ratings have not been appealed to the Board.  Therefore, the Board will not consider the separate ratings assigned for complications of DM in this decision.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to a rating in excess of 20 percent for DM is denied.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


